PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SAMUEL ANTRICAN, minor; ALANA            
ANTRICAN, minor, by their next
friend Angela Antrican; JESHOD
HUGHES, minor; EMANI TATUM,
minor, by their next friend Thea
Gilbert; ARIELLE MCCREE, minor, by
her next friend Sherry McCree;
AUSTIN BROOKS, minor, by his next
friend Marty Greer, on behalf of
themselves and all others similarly
situated,
                 Plaintiffs-Appellees,            No. 01-1693
                  v.
CARMEN HOOKER ODOM, Secretary of
the North Carolina Department of
Health and Human Services; NINA
M. YEAGER, Director of the North
Carolina Division of Medical
Assistance,
             Defendants-Appellants.
UNITED STATES OF AMERICA,
                   Amicus Curiae.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                        (CA-00-173-4-4H)

                       Argued: February 26, 2002

                         Decided: May 9, 2002
2                        ANTRICAN v. ODOM
    Before NIEMEYER and HAMILTON, Circuit Judges, and
      Raymond A. JACKSON, United States District Judge
              for the Eastern District of Virginia,
                     sitting by designation.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Senior Judge Hamilton and Judge Jackson joined.


                            COUNSEL

ARGUED: Ronald Moore Marquette, Special Deputy Attorney Gen-
eral, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellants. Martha Jane Perkins, NATIONAL
HEALTH LAW PROGRAM, Chapel Hill, North Carolina, for Appel-
lees. Alisa Beth Klein, Appellate Staff, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Amicus Curiae. ON BRIEF: Roy Cooper, North Carolina Attorney
General, Robert J. Blum, Special Deputy Attorney General, Emery E.
Milliken, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lants. Reid C. Adams, Jr., WOMBLE, CARLYLE, SANDRIDGE &
RICE, Winston-Salem, North Carolina; Garth Gersten, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Research Triangle Park, North
Carolina; Carlene McNulty, NORTH CAROLINA JUSTICE &
COMMUNITY DEVELOPMENT CENTER, Raleigh, North Caro-
lina, for Appellees. Robert D. McCallum, Jr., Assistant Attorney Gen-
eral, John Stuart Bruce, United States Attorney, Mark B. Stern,
Appellate Staff, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Amicus Curiae.


                             OPINION

NIEMEYER, Circuit Judge:

   Several North Carolina Medicaid beneficiaries commenced this
class action under 42 U.S.C. § 1983 against North Carolina State offi-
                          ANTRICAN v. ODOM                            3
cials to obtain (1) a declaratory judgment that dental screening and
treatment services provided to minors in North Carolina under the
Medicaid program are inadequate and fail to comply with the require-
ments of the Medicaid Act and (2) an injunction requiring the State
officials to comply with the Medicaid Act by making dental screening
and treatment promptly available. The district court, relying on Ex
Parte Young, 209 U.S. 123 (1908), denied the North Carolina State
officials’ motion to dismiss based on Eleventh Amendment immunity.
The court also rejected the officials’ other jurisdictional challenges.
On this interlocutory appeal, we affirm the district court’s ruling on
Eleventh Amendment immunity, and we decline to exercise pendent
appellate jurisdiction over the other grounds on which the State offi-
cials relied to support their motion to dismiss the complaint.

                                   I

   The plaintiffs, who are minors, allege in their complaint that they
have been denied the dental care prescribed by Title XIX of the Social
Security Act, known as the "Medicaid Act." Noting that only 16% of
North Carolina’s dentists participate in the Medicaid program, they
allege that they are unable to locate local dentists who are willing to
treat them in exchange for Medicaid reimbursement. They assert that
Medicaid beneficiaries in North Carolina generally must conduct
extensive searches and travel long distances to locate and utilize the
services of a dentist who will accept Medicaid reimbursement.

   Describing their own experiences, Emani Tatum, 3, alleges that she
has had to travel two hours each way to utilize the services of a den-
tist. While a dental clinic closer to her provided an initial screening,
that clinic was unable to provide ongoing care. As a result of the inac-
cessibility of prompt and adequate care, she has had to have extensive
dental care, including three fillings and two crowns. JeShod Hughes,
9, alleges that he has had similar difficulties in obtaining treatment.
Arielle McCree, 6, alleges that her mother contacted the local Depart-
ment of Social Services to find a dentist, only to be referred to the
public health clinic, which was unable to provide dental services. The
Department of Social Services then could not provide the name of any
dentist for McCree who would accept Medicaid reimbursement.
McCree’s mother eventually located a dentist an hour away. Austin
Brooks, 6, alleges that his grandmother contacted numerous dentists
4                           ANTRICAN v. ODOM
in his area, but none would accept Medicaid. Because he could not
locate a dentist in his area, he could not receive preventive dental
treatment. When he began experiencing oral pain, his grandmother
located a dentist three hours away. Because of the lack of preventative
dental care, Brooks has had to have four of his front teeth pulled and
several of his remaining teeth capped.1

   Because of their inability to receive adequate dental care, these
plaintiffs, through their parents, guardians, or next friends, com-
menced this action on behalf of themselves and on behalf of others
similarly situated against Carmen Hooker Buell, Director of the North
Carolina Department of Health and Human Services, and Nina M.
Yeager, Director of the North Carolina Division of Medicaid Assis-
tance, in their official capacities.2 Plaintiffs allege that the defendants
have: (1) denied North Carolina Medicaid beneficiaries equal access
and quality care, in violation of 42 U.S.C. § 1396a(a)(30)(A) and 42
    1
    With respect to the two Antrican plaintiffs, the parties agree that they
are not presently eligible for benefits under the Medicaid program and
that they will be dismissed from this action.
  2
    North Carolina has chosen to participate in the federal Medicaid pro-
gram and, therefore, agrees to follow the requirements of the Medicaid
Act and accept federal funding for its Medicaid program. N.C. Gen. Stat.
Ann. § 108A-56. Buell and Yeager are the North Carolina officials
charged with administering the North Carolina Medicaid program.
   Generally, the Medicaid Act provides conditional federal financial
assistance to states that choose to participate in the Medicaid program.
See 42 U.S.C. § 1396 et seq. The purpose of the program is to enable
states "to furnish . . . medical assistance on behalf of families with
dependent children . . . whose income and resources are insufficient to
meet the costs of necessary medical services," and funds are available to
"States which have submitted, and had approved by the Secretary [of the
United States Department of Health and Human Services], State plans
for medical assistance." 42 U.S.C. § 1396. States are not required to par-
ticipate in the Medicaid program, but if they choose to participate, and
succeed in having their plans approved by the Secretary, they must
implement and operate Medicaid programs that comply with detailed
federally mandated standards. See 42 U.S.C. § 1396a. If a participating
State fails to comply with federal standards, the Secretary may withhold
federal funding from the State until it brings its plan back into compli-
ance with those standards. See 42 U.S.C. § 1396c.
                           ANTRICAN v. ODOM                              5
C.F.R. § 447.204; (2) failed to ensure statewide availability of dental
services, in violation of 42 U.S.C. § 1396a(a)(1) and 42 C.F.R.
§ 431.50; (3) denied North Carolina Medicaid beneficiaries timely
dental care, in violation of 42 U.S.C. § 1396a(a)(8) and 42 C.F.R.
§ 435.930; (4) denied Medicaid beneficiaries a free choice of dental
care providers, in violation of 42 U.S.C. § 1396a(a)(23) and 42 C.F.R.
§ 431.51; (5) denied Medicaid beneficiaries dental care that is compa-
rable to the care available to non-Medicaid patients, in violation of 42
U.S.C. § 1396a(a)(10)(B) and 42 C.F.R. §§ 440.230, 440.240; and (6)
denied Medicaid beneficiaries proper access to early screening and
treatment services, in violation of 42 U.S.C. §§ 1396a(a)(10)(A),
1396a(a)(43), 1396d(a)(4)(B), 1396d(R), and 42 C.F.R. § 441.50 et
seq.

   For relief, the plaintiffs request (1) a judgment declaring that "the
Defendants’ failure to insure the availability of dental services vio-
lates Plaintiffs’ rights under the Social Security Act . . . and its imple-
menting rules and regulations" and (2) an injunction requiring the
defendants to "make needed dental services immediately available to
Medicaid beneficiaries in their respective localities" and requiring the
defendants "to comply with the Federal statutes, rules, and regula-
tions" governing Medicaid programs.

   The North Carolina officials filed a motion to dismiss the plain-
tiffs’ complaint, asserting Eleventh Amendment immunity, a lack of
standing, and the failure of the complaint to state a claim under 42
U.S.C. § 1983 upon which relief can be granted. From the district
court’s order denying their motion, the North Carolina officials filed
this interlocutory appeal, challenging the district court’s ruling deny-
ing them Eleventh Amendment immunity. They also ask this court to
exercise pendent appellate jurisdiction over the other rulings made by
the district court.

                                    II

   The district court’s order denying State officials Eleventh Amend-
ment immunity is an immediately appealable order, see Puerto Rico
Aquaduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144
(1993), and our review of this order is de novo, see CSX Transp., Inc.
v. Bd. of Pub. Works, 138 F.3d 537, 541 (4th Cir. 1998).
6                         ANTRICAN v. ODOM
   The North Carolina officials contend that, because they have been
sued in their official capacities, they are entitled to sovereign immu-
nity under the Eleventh Amendment to the Constitution. They argue
that the exception to such immunity, described in Ex Parte Young,
209 U.S. 123 (1908), is not applicable.

   The Ex Parte Young exception to Eleventh Amendment immunity
is designed to preserve the constitutional structure established by the
Supremacy Clause. Thus, it allows private citizens, in proper cases,
to petition a federal court to enjoin State officials in their official
capacities from engaging in future conduct that would violate the
Constitution or a federal statute. See Ex Parte Young, 209 U.S. at 159
(enjoining enforcement of a State statute found to violate the U.S.
Constitution); Green v. Mansour, 474 U.S. 64, 68 (1985) (applying
Ex Parte Young to an action involving State violation of a federal stat-
ute). This exception to sovereign immunity is based on the notion,
often referred to as "a fiction," that a State officer who acts in viola-
tion of the Constitution is "stripped of his official or representative
character and is subjected in his person to the consequences of his
individual conduct." Ex Parte Young, 209 U.S. at 160. A State officer
acting in violation of federal law thus loses "the ‘cloak’ of State
immunity," Bragg v. West Virginia Coal Mining Ass’n, 248 F.3d 275,
292 (4th Cir. 2001), cert. denied, 122 S. Ct. 920 (2002), because in
such a situation, "[t]he State has no power to impart to [the official]
any immunity from responsibility to the supreme authority of the
United States." Ex Parte Young, 290 U.S. at 160.

   But "just because a private citizen’s federal suit seeks declaratory
injunctive relief against State officials does not mean that it must
automatically be allowed to proceed under an exception to the Elev-
enth Amendment protection." Bell Atlantic Md., Inc. v. MCI World-
Com, Inc., 240 F.3d 279, 294 (4th Cir. 2001), cert. granted sub nom.
Verizon Md. v. Pub. Serv. Comm’n, 121 S. Ct. 2548 (U.S. June 25,
2001) (No. 00-1531), and United States v. Pub. Serv. Comm’n, 121
S. Ct. 2548 (U.S. June 25, 2001) (No. 00-1711). "Such ‘empty for-
malism’ would improperly sacrifice the ‘real interests served by the
Eleventh Amendment.’" Id. (quoting Idaho v. Coeur d’Alene Tribe,
521 U.S. 261, 270 (1997)). As we explained in Bell Atlantic Md., in
applying the Ex Parte Young exception to Eleventh Amendment
immunity, we must evaluate the respective State and federal interests,
                           ANTRICAN v. ODOM                             7
applying Ex Parte Young narrowly "so as not unduly to erode the
important underlying doctrine of sovereign immunity" while still pro-
tecting the supremacy of federal law. Bell Atlantic Md., 240 F.3d at
294.

   Arguing that this case traverses the narrow limits of the Ex Parte
Young exception in several respects, the North Carolina officials
assert that the exception does not apply because: (1) this suit requires
expenditures of money from North Carolina’s treasury and therefore
the injunctive relief requested is not actually prospective; (2) the
plaintiffs have not alleged an ongoing violation of federal law; (3) the
law that plaintiffs allege has been violated is State law, not federal
law; (4) the Medicaid Act was adopted under the Spending Clause
and implemented through the voluntary participation of the States,
making its prerequisites unenforceable under the Supremacy Clause
— the fundamental reason for the Ex Parte Young exception; (5) the
plaintiffs’ action is actually against the State and not against the indi-
viduals and, in any event, violates the State’s special sovereignty
interests; (6) application of the Ex Parte Young exception would alter
the remedial scheme explicitly selected by Congress to enforce the
Medicaid Act; and (7) the rights that plaintiffs seek to enforce are dis-
cretionary in nature, not ministerial, and therefore are not subject to
the Ex Parte Young exception.

  We address, in turn, each of the reasons advanced by the North
Carolina officials for not applying the Ex Parte Young exception to
Eleventh Amendment immunity.

                                    A

   The North Carolina officials contend first that this action does not
fall within the Ex Parte Young exception because the type of relief
sought is, at its core, not truly prospective. They assert that, while the
plaintiffs phrase their request in terms of prospective injunctive relief,
they actually seek an order directing the State to raise the Medicaid
reimbursement rates paid to participating dentists, thereby adversely
affecting the State’s treasury. In response, plaintiffs point out that,
although raising rates may be a method for inducing more dentists to
participate in the Medicaid program, the plaintiffs’ complaint does not
demand a particular methodology. Rather, it simply "requests injunc-
8                         ANTRICAN v. ODOM
tive relief to require the state officials to take steps to comply with a
number of separate and varied Medicaid provisions."

   We believe that the issue, as framed by the parties’ positions, does
not properly focus on the relevant question. It is true, as both parties
acknowledge, that, as an exception to Eleventh Amendment immu-
nity, Ex Parte Young actions must seek only prospective injunctive
relief. But simply because the implementation of such prospective
relief would require the expenditure of substantial sums of money
does not remove a claim from the Ex Parte Young exception. Ex
Parte Young "permits federal courts to enjoin state officials to con-
form their conduct to requirements of federal law, notwithstanding a
direct and substantial impact on the state treasury." Milliken v. Brad-
ley, 433 U.S. 267, 289 (1977); cf. Edelman v. Jordan, 415 U.S. 651,
668 (1974) (reversing a retroactive award of monetary relief because
"it [was] in practical effect indistinguishable in many aspects from an
award of damages against the State"). Thus, the focus on an injunc-
tion’s impact on the State’s treasury is misdirected. Rather, the proper
focus must be directed at whether the injunctive relief sought is pro-
spective or retroactive in nature.

   This distinction comes from the Supreme Court’s holdings in Edel-
man and Milliken. In Edelman, the Supreme Court determined that the
relief sought infringed on sovereign immunity under the Eleventh
Amendment because the plaintiffs sought a retroactive payment of
benefits that were found to have been wrongfully withheld from
proper recipients. 415 U.S. at 668. In the later-decided Milliken case,
however, the Court upheld an injunction entered in a school desegre-
gation case that ordered the State to pay one half of the costs attribut-
able to certain educational programs ordered as part of a
desegregation decree. The Court found that "[t]he decree . . . fit[ ]
squarely within the prospective-compliance exception reaffirmed by
Edelman. That exception . . . permits federal courts to enjoin state
officials to conform their conduct to requirements of federal law, not-
withstanding a direct and substantial impact on the state treasury."
Milliken, 433 U.S. at 289. Thus, our inquiry must focus, not on
whether the injunctive relief sought would have an impact on the
State treasury, but on the prospective-retroactive distinction as delin-
eated by Edelman and Milliken.
                          ANTRICAN v. ODOM                             9
   We conclude that the relief sought in this case is prospective in
nature and, therefore, is of the type that falls within the Ex Parte
Young exception. The plaintiffs requested an injunction mandating
that in the future, State officials bring the North Carolina Medicaid
program into compliance with the Medicaid Act. This mandate might
potentially impact the State treasury, but it is nonetheless prospective.

                                   B

   The North Carolina officials next contend that plaintiffs’ suit has
failed to allege an ongoing or continuing violation of federal law, as
is necessary to invoke the Ex Parte Young exception. These officials
maintain that "[e]ach plaintiff, according to the complaint, is currently
a Medicaid recipient who is receiving dental treatment by a dentist or
clinic that accepts Medicaid patients at the current Medicaid reim-
bursement rate" and that, therefore, even though violations may have
occurred in the past, they are not ongoing.

   While the North Carolina officials correctly note that the Ex Parte
Young exception requires the allegation of an ongoing violation of
federal law, see Idaho v. Coeur d’Alene Tribe, 521 U.S. 261, 281
(1997), their argument misreads the substance of the plaintiffs’ com-
plaint. The plaintiffs do not rest their complaint on any claim that they
have been entirely unable to find dentists in North Carolina who will
accept Medicaid reimbursement or that they have not received some
treatment. Rather, they claim that North Carolina has failed, and con-
tinues to fail, to operate a Medicaid program under which beneficia-
ries can "obtain prompt and adequate dental services" on an ongoing
basis, as would be available to the general population. They allege
that because a large proportion of dentists do not participate in the
Medicaid program, beneficiaries, such as themselves, have to travel
long distances to find Medicaid-participating dentists. If true, these
claims allege ongoing violations of: 42 U.S.C. § 1396a(a)(30)(A),
requiring States to "provide such methods and procedures relating to
the utilization of, and the payment for, care and services available
under the plan as . . . are sufficient to enlist enough providers so that
care and services are available under the plan at least to the extent
that such care and services are available to the general population
in the geographic area" (emphasis added); and 42 U.S.C.
§ 1396a(a)(8), requiring States to "provide that all individuals wishing
10                        ANTRICAN v. ODOM
to make application for medical assistance under the plan shall have
opportunity to do so, and that such assistance shall be furnished with
reasonable promptness to all eligible individuals" (emphasis added).
We thus conclude that the plaintiffs’ complaint is not defective for
failing to allege ongoing violations of federal law.

                                   C

   In the same vein, the North Carolina officials assert that this action
seeks to enforce State law, not federal law. They contend that this
action seeks to challenge the State’s participation in the Medicaid pro-
gram and not to vindicate the supremacy of federal law, arguing that
"[m]erely because a State enacts a program that complies with federal
guidelines or requirements, the program’s requirements do not
thereby become or constitute federal law for purposes of Ex Parte
Young." For support, the North Carolina officials rely on our decision
in Bragg, 248 F.3d 275, where we held that private parties could not
bring an Ex Parte Young action against State officials seeking to com-
pel their compliance with surface mining regulations because the
directly applicable standards were supplied by West Virginia law.

   Again, the North Carolina officials correctly observe that the Ex
Parte Young exception does not apply to actions against State offi-
cials seeking to compel their compliance with State law. See Penn-
hurst State Sch. & Hosp. v. Haldeman, 465 U.S. 89, 106 (1984) ("We
conclude that Young and Edelman are inapplicable in a suit against
state officials on the basis of state law"); Bragg, 248 F.3d at 295-96.
In Bragg, for instance, West Virginia State officials were sued under
the Surface Mining Control and Reclamation Act of 1977. That Act
permits states, such as West Virginia, to enact their own laws and thus
obtain "primacy" status. Under the Surface Mining Act, a State with
primacy status has exclusive control over the regulation of surface
mining, so long as the State law fulfills minimum national standards.
248 F.3d at 293-94. We concluded that in that context "any injunction
against State officials to enforce this provision would command them
to comport with the State’s own law, not federal law, because only
the State law [was] operative and directly regulate[d] the issuance of
[mining] permits." Id. at 296. Therefore, in that context, the Ex Parte
Young exception did not apply.
                          ANTRICAN v. ODOM                           11
   But the Medicaid Act is not analogous to the Surface Mining Act.
It does not grant to the States exclusive jurisdiction over their Medic-
aid programs. Rather, it requires States to have their plans approved
by the supervising federal agency and to adhere to strict federal
guidelines. 42 U.S.C. §§ 1396, 1396a. States that do not maintain
their plans in compliance with the federal guidelines are denied con-
tinuing Medicaid funding from the federal government. 42 U.S.C.
§ 1396c. Thus, these federal standards remain the directly applicable
standards with which the States must comply in order to receive fed-
eral Medicaid funding. Because the plaintiffs are seeking to enforce
these directly applicable federal standards, the principles of Pennhurst
and Bragg do not apply to remove this action from the Ex Parte
Young exception.

                                   D

   The North Carolina officials next contend that the Medicaid Act,
as Spending Clause legislation, is not "supreme" law and therefore
does not fall within Ex Parte Young’s defining purpose, which is to
"give life to the Supremacy Clause." Bragg, 248 F.3d at 292 (quoting
Green, 474 U.S. at 68). They argue that "Spending Power enactments
do not constitute the supreme authority of the United States, because
the Constitution grants the Federal Government no power of compul-
sion under the Spending Clause." Indeed, the Medicaid program itself
is a voluntary one and States could just as well adopt their own pro-
gram. Thus, they conclude, the State and federal governments are on
"equal constitutional footing," and neither has the power to compel
the other. See Westside Mothers v. Haveman, 133 F. Supp.2d 549,
562 (E.D. Mich. 2001) (appeal pending) (holding that "because con-
gressional enactments pursuant to the Spending Power that set forth
the terms of federal-state cooperative agreements depend on the vol-
untary agreement of participating States and are not within the ambit
of the Supremacy Clause, they are not the supreme law of the land,
and suits cannot be brought against State officials under Ex Parte
Young to enforce those requirements").

   The North Carolina officials’ novel position is, however, at odds
with existing, binding precedent. The Supreme Court has noted that,
"[a]lthough participation in the Medicaid program is entirely optional,
once a State elects to participate, it must comply with the require-
12                        ANTRICAN v. ODOM
ments of Title XIX [the Medicaid Act]." Harris v. McRae, 448 U.S.
297, 301 (1980). Thus, for those States that opt to participate in the
program, the requirements of the Medicaid Act are mandatory. Con-
sistent with this conclusion, the Supreme Court has treated the Medic-
aid Act as "supreme" law and has invalidated conflicting State law
under the Supremacy Clause. See Dalton v. Little Rock Family Plan-
ning Servs., 516 U.S. 474, 478 (1996) (remanding for the entry of an
injunction against the enforcement of State law to the extent that it
conflicted with the Medicaid Act); see also Randall v. Lukhard, 729
F.2d 966 (4th Cir. 1984) (en banc) (adopting holding from Randall v.
Lukhard, 709 F.2d 257, that a Virginia rule was invalid because it
conflicted with a provision of the Medicaid Act).

   We are constrained to follow these precedents and thus conclude
that the plaintiffs properly alleged an ongoing violation of supreme
federal law.

                                   E

   The North Carolina officials next contend that "[a]ny injunctive
relief ordered against the official defendants in this case would actu-
ally be directed at North Carolina, something clearly forbidden by the
Eleventh Amendment," and that the State is, therefore, the "real party
in interest."

   This assertion, however, applies to every Ex Parte Young action.
Injunctive relief of the type sought in this case will almost always, in
some sense, affect the State itself. See Coeur d’Alene Tribe, 521 U.S.
at 269 (noting that "[w]hen suit is commenced against state officials,
even if they are named and served as individuals, the State itself will
have a continuing interest in the litigation whenever state policies or
procedures are at stake. This commonsense observation of the State’s
real interest when its officers are named as individuals has not
escaped notice or comment from this Court, either before or after
Young"). In fact, in Ex Parte Young itself, the actual defendant was
the State Attorney General; yet the effect of the case was to nullify
a State statute because the Court ordered the Attorney General not to
enforce the statute. See generally 209 U.S. 123.

  Similarly, in this case, even though the actual defendants are the
State officials who oversee North Carolina’s Medicaid program, the
                          ANTRICAN v. ODOM                            13
relief requested would necessarily require North Carolina itself to
change its Medicaid program to come into compliance with the Med-
icaid Act. While such an order might result in an intrusion on North
Carolina’s sovereignty, it would be precisely the type of order that is
allowed under Ex Parte Young and its progeny. See Rehabilitation
Ass’n of Va., Inc. v. Kozlowski, 42 F.3d 1444, 1449 (4th Cir. 1994)
(rejecting Virginia’s claim that the State was the real party in interest
because "[t]he suit [sought] prospective, injunctive relief only, rather
than any form of retroactive compensatory damages, and [was]
brought against Kozlowski, not the State").

   As part of their argument that plaintiffs’ complaint is actually
directed at the State, rather than at State officials, the North Carolina
officials also contend that the plaintiffs’ requested relief would under-
mine North Carolina’s "special sovereignty interests." They argue that
North Carolina has a "special sovereignty interest in being able to
decide the extent to which its limited Medicaid funds will be used for
optional Medicaid services . . . or be spent to compensate dentists and
other health care providers who choose to participate in Medicaid,"
and that an infringement on this interest makes the Ex Parte Young
exception to Eleventh Amendment immunity inapplicable in this case.

   In Coeur d’Alene Tribe, the Supreme Court recognized that in
some cases, special sovereignty interests will prevent an otherwise
proper Ex Parte Young action from proceeding against State officials.
The Court determined that Ex Parte Young did not apply in that case
because the suit "would divest the State of its sovereign control over
submerged lands, lands with a unique status in the law and infused
with a public trust the State itself is bound to respect." Coeur d’Alene
Tribe, 521 U.S. at 283. Thus, the Court determined that "[u]nder these
particular and special circumstances," the Ex Parte Young exception
to sovereign immunity was inapplicable. Id. at 287.

   Similarly, we have recognized the applicability of the "special sov-
ereignty interest" exception in circumstances when quasi-judicial state
officers were sued in federal court to answer to assertions that they
made the wrong decision in deciding a matter within their jurisdic-
tion. Bell Atlantic Md., 240 F.3d at 294. We noted that "the scope of
interests that Ex Parte Young protects in preventing violations of fed-
14                          ANTRICAN v. ODOM
eral law must be carefully circumscribed so as not unduly to erode the
important underlying doctrine of sovereign immunity." Id.

   This case, however, does not present a special sovereignty interest
that would allow North Carolina to use its sovereign immunity shield
to avoid an otherwise proper Ex Parte Young action. Rather, it
involves a federally designed healthcare program in which the federal
government has invited the States to participate if they agree to cer-
tain federally established conditions. "A state’s interest in administer-
ing a welfare program at least partially funded by the federal
government is not such a core sovereign interest as to preclude the
application of Ex Parte Young." J.B. ex rel. Hart v. Valdez, 186 F.3d
1280, 1287 (10th Cir. 1999); cf. TFWS, Inc. v. Schaefer, 242 F.3d
198, 205-06 (4th Cir. 2001) (holding that "Maryland’s power under
the Twenty-first Amendment is not as basic or exclusive as a state’s
territorial right to its submerged land," and concluding that the State’s
power under that amendment does not qualify as a special State sov-
ereignty interest under Coeur d’Alene Tribe). North Carolina elected
to participate in the federal Medicaid program and, therefore, to be
bound by the requirements of the Medicaid Act. In doing so, the State
agreed to the conditions of participation, including the possibility that
if it failed to conform to the program as established by federal law,
it faced the risk of being ordered by a federal court to correct the
problems in its system. If the State did not want to face this federal
involvement, it was free to decline federal funds and operate a State
program for medical assistance using its own standards or to decline
to operate such a program at all.

   Although North Carolina may retain a special sovereignty interest
in choosing whether to participate in the Medicaid program, once it
elects to participate, it is not entitled to assert that interest to insulate
itself from the requirements of the federal program.

                                     F

   The North Carolina officials next contend that in enacting the Med-
icaid Act, Congress provided a remedy that should displace any Ex
Parte Young action that seeks to compel State compliance with the
Medicaid Act. They note that under the Medicaid Act, withholding
federal funds is the statutory sanction for noncompliance.
                          ANTRICAN v. ODOM                            15
   It is true that in Seminole Tribe of Florida v. Florida, 517 U.S. 44
(1996), the Supreme Court held that "where Congress has prescribed
a detailed remedial scheme for the enforcement against a State of a
statutorily created right, a court should hesitate before casting aside
those limitations and permitting an action against a state officer based
upon Ex Parte Young." Id. at 74. But in designing an act in which a
State could participate entirely or not at all, such as the Medicaid Act,
Congress has not prescribed a detailed remedial scheme for dealing
with noncompliance with the Act once a State elects to participate. On
the contrary, the Supreme Court has concluded that the Medicaid Act
does not provide the type of detailed remedial scheme that would sup-
plant an Ex Parte Young action. See Wilder v. Va. Hosp. Ass’n, 496
U.S. 498, 521-22 (1990) (holding that neither the provisions of the
Medicaid Act authorizing the secretary to withhold approval of plans
or to curtail federal funds to States whose plans are not in compliance
with the Act, nor the required State administrative system allowing
for appeals of reimbursement rates could be "considered sufficiently
comprehensive to demonstrate a congressional intent to withdraw the
private remedy of § 1983"); see also Md. Psychiatric Soc’y v. Wasser-
man, 102 F.2d 717, 719 n.* (4th Cir. 1996) (rejecting the argument
that the Medicaid Act has a detailed remedial scheme evidencing con-
gressional intent to foreclose Ex Parte Young actions brought to com-
pel State officials to comply with the requirements of the Act).

  Accordingly, we find no merit in this argument.

                                   G

   Finally, the North Carolina officials argue that this action is not a
proper Ex Parte Young action because it involves discretionary, not
ministerial, acts by State officials. See Ex Parte Young, 209 U.S. at
158 ("There is no doubt that the court cannot control the exercise of
the discretion of an officer. It can only direct affirmative action where
the officer having some duty to perform not involving discretion, but
merely ministerial in its nature, refuses or neglects to take such
action").

   This argument lacks merit because the Medicaid Act does not pro-
vide participating States with discretion to deny dental screening and
treatment as specified in the Act. To the contrary, the Medicaid Act
16                          ANTRICAN v. ODOM
clearly mandates that a State provide a certain level and quality of
dental care. In light of this duty, a federal court can "direct [the] affir-
mative action [of complying with this duty]," and plaintiffs’ allega-
tions, if true, demonstrate that North Carolina State officers have
"refuse[d] or neglect[ed] to take such action." Id. at 158; see also
Lewis v. N.M. Dep’t of Health, 261 F.3d 970, 976 (10th Cir. 2001)
(allowing an Ex Parte Young challenge to New Mexico’s Medicaid
program to proceed despite an assertion that the claim impacted dis-
cretionary acts by State officials because the action requested only an
order that State officials "comply with federal law," not how to use
their discretion in complying).

   In this case the plaintiffs seek only an order requiring North Caro-
lina officials to comply with the mandates of the Medicaid Act to pro-
vide a specified type and level of care, not how to exercise any
discretion conferred by that Act.

                                    III

   For the foregoing reasons, we affirm the district court’s order deny-
ing the North Carolina officials’ motion to dismiss this case on the
basis of Eleventh Amendment immunity. We conclude, as did the dis-
trict court, that this action, as defined by the complaint, falls within
the exception to that immunity provided by Ex Parte Young.

   We decline to consider the other jurisdictional questions raised by
the defendants at this stage of the proceedings. These issues are not
"inextricably intertwined" with North Carolina’s Eleventh Amend-
ment immunity claim, nor is consideration of these issues "necessary
to ensure meaningful review of the . . . immunity question." Taylor
v. Waters, 81 F.3d 429, 437 (4th Cir. 1996); see also Swint v. Cham-
bers County Comm’n, 514 U.S. 35, 50-51 (1995).

                                                              AFFIRMED